The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to amended claims filed on 12/30/20, in which Claims 1-20 are presented for examination of which Claims 1,9 and 16 are in independent form.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 19 is objected to because of the following informalities: line 10 reads “the activity intended…” should it read “an activity intended…” to avoid antecedent basis issues?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are generally broader than the claims in previous patents US 10,068,439 and US 10,884,162.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").


Allowable Subject Matter
Claims 1-20 would allowable if a terminal disclaimer is filed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Burfeind et al. (Burfeind; US 7,720,606) discloses a device (110 of Fig 1), having a processing resource (118 of Fig 1): and a memory (120, 122 of Fig 1) having instructions stored thereon which, when executed by the processing resource, cause the processing resource to:  receive inputs corresponding to characteristics of a user associated with the device (Col 2 Line 58-Col 3 Line 11 personal preferences are gathered); determine a location input by the user (Col 2 Line 58-Col 3 Line 11 geographic location is gathered); communicate an indication of the characteristics and the determined location to a computing device (Col 2 Line 58-Col 3 Line 11 electronic delivery to computer devices); and receive an outdoor comfort determination particular to the user based on the characteristics of the user and particular to the location of a mobile device based on a plurality of environmental parameters associated with the location of the device (Abstract, Col 1 Lines 30-66, Col 2 Line 58-Col 3 Line 11; Col 6 Lines 10-38; Col 7 Lines 30-61).  Burfeind teaches receiving a personalized indication of outdoor comfort from the computing device, based on the characteristics of the user and a plurality of environmental parameters associated with the location of the mobile device (Col 2 Lines 43-45, 58-67; Col 6 Lines 10-35 personalized natural-phenomenological information based on personal preferences and information regarding the location).
b.	Smith (US 7,084,775) shows a mobile device (Fig 4) that receives weather information and alerts based on the location determined by the mobile device with GPS (Col 2 Lines 49-67).
c.	IKEHARA (Ikehara; US 2018/0153017) teaches a personalized likelihood of comfort determination using a particular numeric value ([0073] obtaining the evaluation of user indicating whether or not the environment is comfortable by degree of comfort score that is a numerical value; [0091] controller is capable of changing, the environment into an environment suitable to a current preference of user).
d.	Sandelman (US 6,223,543) discloses a control system for a cooling system for reducing humidity levels in ambient air, to create a comfortable environment for a user.  Sandelman discloses a particular unitless numeric value selected from an index, the index including a maximum value corresponding to comfort and a minimum value corresponding to discomfort (Col 5 Lines 9-24 the comfort level may be expressed on a unitless numerical scale of 0-10 for expressing different degrees of comfort).
e.	Wells (2014/0358291) discloses a comfort controller with user feedback.  Data may be gathered indicative of a user's perceived comfort level associated with one or more environmental conditions and may be used to build a comfort profile for an individual user which may be stored on the web server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685